Opinion on Application for Leave to File Second Motion for Rehearing.
LATTIMORE, J.
While this court is of opinion, as expressed by its presiding judge in connection herewith, that we cannot consider an application for leave to file second motion for rehearing which is filed after adjournment of this court, still, in view of the fact that appellant was given'the extreme penalty of the law, we desire to say that we have examined his application and that in our opinion it presents nothing which was overlooked by the court in considering the matter originally or upon the motion for rehearing. The four points presented in connection with this application were each and all passed upon by the court. We must adhere to the rule that we will not consider second" motions for rehearing even presented during the term, when they only present matters which have already been passed upon.